Citation Nr: 1510012	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1971.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the pendency of this appeal, in a May 2014 rating decision, a 20 percent rating for osteoarthritis of the left knee was granted, effective from November 24, 2008, the date of the claim for an increased evaluation.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

This matter was previously before the Board in November 2012, April 2014 and August 2014, when it was remanded in order to afford the Veteran, at various times, the opportunity to identify any additional medical treatment providers, for VA treatment records, for examinations, and thereafter, for re-adjudication of the claim.  Pursuant to the August 2014 remand instructions, the Appeals Management Center (AMC) sent the Veteran letters dated in August 2014 and October 2014 requesting that he return the enclosed authorization form, for any private treatment providers, to allow VA to obtain such records on his behalf.  It does not appear that the Veteran responded to this letter.  Additionally, VA examinations for this claim have been afforded to the Veteran, most recently in May 2014.  VA treatment records, most recently dated in November 2014, have also been associated with the record.  Finally, the AMC re-adjudicated the claim and most recently issued a December 2014 supplemental statement of the case.  Thus, the Board finds that there was been substantial compliance with November 2012, April 2014 and August 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

As noted in the August 2014 Board remand, in December 2013 correspondence, the Veteran claimed entitlement service connection for Agent Orange exposure; however, he did not specify any disease or disorder he associated with this alleged herbicide exposure.  Although the AMC referred this assertion to the RO via a December 2014 memorandum, the record does not reflect it has been addressed by the RO in any manner, to include correspondence clarifying or identifying any and all conditions that the Veteran may be alleging as related to herbicide exposure.  Therefore, the Board does not have jurisdiction over the Veteran's December 2013 assertion and it is again referred to the RO for appropriate action.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's osteoarthritis of the left knee has been manifested by cartilage, semilunar, dislocated, with frequent episodes of pain, and effusion into the joint, however, "locking" has not been demonstrated.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation in excess of 20 percent for osteoarthritis of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5258 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the veteran what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A January 2009 pre-adjudication letter satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for his left knee disability and notified him of the regulations pertinent to the establishment of an effective date and disability rating.  Thus, the duty to notify has been met.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records and VA examination reports are associated with the claims file.  Additionally, as noted above, pursuant to the August 2014 Board remand, attempts were made to obtain additional private treatment records; however, the Veteran did not respond to VA's request for his assistance in obtaining any such outstanding records.  As such, another remand to obtain such records is not warranted.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided multiple VA examinations with respect to the Veteran's left knee disability, most recently in May 2014.  The May 2014 VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As this examination included sufficient detail as to the severity of the Veteran's service-connected disability and addressed the disability in the context of the rating criteria, the Board concludes that the most recent May 2014 VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim on appeal.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the rating period on appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2014).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's service-connected left knee disability is evaluated under Diagnostic Code 5003-5258.  In the selection of code numbers assigned to disabilities, such will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014). 

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  Id.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  Id.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  Id.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  Id.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg at 5 degrees, a zero percent rating is assigned; when the limitation is at 10 degrees, a 10 percent rating is assignable; when the limitation is at 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  Id.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  Id.

There are four VA examinations and various VA treatment records which addressed the Veteran's left knee disability during the appeal period within the context of the rating criteria.  The December 2008 VA examiner noted the Veteran had pain, weakness, stiffness, swelling, instability, giving way, lack of endurance related to his left knee disability with flare-ups from standing up, walking, and twisting side to side.  Upon testing the Veteran had flexion of his left knee to 140 degrees with pain present and extension to 0 degrees without pain.  The December 2008 VA examiner noted the Varus/Valgus of medial and lateral collateral ligaments were normal for the left knee, anterior cruciate ligaments were characterized as moderate, and posterior cruciate ligaments were characterized as normal.  The December 2008 examiner, with respect to the McMurray testing, characterized the left medial meniscus as positive and the left lateral meniscus as negative.  

The January 2009 VA joints examination noted that with respect to the Veteran's left knee no edema was present.  Flexion of the knee was to 140 degrees with pain at 140 degrees only.  The Veteran was able to do four active and passive repetitions without any additional pain or other symptoms or crepitation noted.   The January 2009 VA examiner stated that anterior and posterior drawers were negative as were Lachman and McMurray tests.  The January 2009 VA examiner noted arthritic changes in both the knee joints, more marked in the left side and bipartite patella bilaterally.

The December 2012 VA knee and lower leg examiner stated flare-ups were characterized by swelling and stiffness which comes and goes to the point where the Veteran felt like the only thing he could do was lay down.  The Veteran reported flare-ups could happen weekly at times and at other times were rare.  Upon examination, left knee flexion was limited to 125 degrees with no objective evidence of painful motion, and left knee extension was to 0 degrees, also with no objective evidence of painful motion.  No additional loss of range of motion was documented following repetitive use testing and the VA examiner also stated there was no functional loss or functional impairment.  The December 2012 VA examiner noted tenderness and pain to palpitation on left knee, strength was 5/5, anterior instability was normal, posterior instability was normal, medial-lateral instability was normal, and no patellar subluxation/dislocation was found.  The December 2012 VA examiner noted a meniscus (semilunar cartilage) tear with frequent episodes of joint pain, joint effusion and residual effects of pain, stiffness and swelling.  Additionally, imaging studies indicated degenerative or traumatic arthritis but there was no x-ray evidence of patellar subluxation, or other significant diagnostic test findings.

The May 2014 VA knee and lower leg examination report described flare-ups occurred when the Veteran awoke and felt knee give out on him while walking in his house, and that such was characterized by shooting pains and swelling.  Upon examination left knee flexion was limited to 95 degrees with objective evidence of pain, and left knee extension was 5 degrees.  However, the Veteran did not have additional limitation in range of motion following repetitive-use testing.  Functional loss was characterized by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion.  Although the Veteran experienced pain during movement, the examiner did not indicate that the painful motion resulted in functional loss worse than 5 degrees of extension or 95 degrees of flexion.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  No anterior, posterior or medial-lateral instability was found upon testing.  The May 2014 examination report noted a meniscus (semilunar cartilage) tear with frequent episodes of joint pain and joint effusion.  Finally, the May 2014 VA examination reported evidence of degenerative or traumatic arthritis was documented but there no x-ray evidence of patellar subluxation or any other significant diagnostic test findings.  

With respect the Veteran's VA treatment records, an April 2010 VA treatment record noted fluid in left knee, and the Veteran reported the knee has been better but he was wearing a brace and swelling was still present.  Another April 2010 VA treatment record noted bilateral patellar developmental abnormalities, mild lateral subluxation and mild left medial and bilateral patellofemoral osteoarthrosis.  A May 2010 VA treatment stated the Veteran's left knee range of motion was limited to 130 degrees with joint line tenderness on medial side and noted a positive McMurray test lateral meniscal tear and possible medial meniscal tear.  A June 2010 VA treatment record stated left knee range of motion was within functional/normal limits.  A November 2010 VA treatment record documented, with respect to the Veteran's left knee, degenerated cartilage with reactive synovial inflammation, consistent with loose body.  An April 2013 VA treatment record noted chronic left knee pain especially with weight bearing but the Veteran denied muscle weakness, joint pain or swelling.

In consideration of the evidence of record, the Board finds that the evidence demonstrates that the Veteran's service-connected left knee disability more closely approximated the rating criteria for a 20 percent rating, under Diagnostic Code 5258, throughout the entire rating period on appeal.  As noted above, the December 2012 and May 2014 VA examinations documented a meniscus (semilunar cartilage) tear with frequent episodes of joint pain, and joint effusion.  Although no locking was noted in either examination, and specifically not indicated in the December 2012 VA examination report, such most clearly approximates the symptoms of the Veteran's left knee disability.  Thus, such satisfies the requirement for a 20 percent rating, under Diagnostic Code 5258.  This is the highest rating available under this diagnostic code.  Additionally, as discussed below, additional Diagnostic Codes are not for application to provide for a higher rating.  

To warrant a rating in excess of 20 percent for the left knee disability based on limitation of motion, there would need to be evidence of ankylosis or flexion limited to 15 degrees and/or extension limited to 20 degrees.  Because the medical evidence shows that range of motion of the left knee has been found to be at worst 95 degrees of flexion and extension limited at 5 degrees, as noted in the May 2014 VA examination report, throughout the appeal period, a rating in excess of 20 percent is not warranted for either knee under the schedular criteria for limitation of motion.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261. 

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Complaints of these symptoms and of flare-ups were indicated during the VA examinations, as noted above.  However, no additional limitation of motion was found on repetitive testing on evaluations in January 2009, December 2012 and May 2014, even when such the additional factors were noted by the respective examiners.  Consequently, the medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for an increased evaluation for the left knee disability at any time during the appeal.  

The Veteran is competent to report the symptoms related to his service-connected left knee disability.  His complaints are credible to the extent that they involve musculoskeletal pain.  The Veteran's complaints have been considered in this case; however, evaluations for VA purposes have not shown the severity required for a higher rating for either knee disability at any time during the appeal period.  See Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  

The Board observes that the manifestations for evaluation under Diagnostic Codes 5256, 5259, 5262 and 5263 are not applicable, as the presence of ankylosis, genu recurvatum, or impairment of the tibia and/or fibula has not been demonstrated.  Moreover, even if Diagnostic Codes 5263 or 5259 were applicable to this case, neither provides for a rating in excess of 10 percent, which is less than the benefit assigned for the entirety of the rating period on appeal.

As noted above, there was some objective evidence showing recurrent subluxation or lateral instability of the left knee during the pendency of the appeal.  Specifically, the December 2008 VA examiner characterized the Veteran's anterior cruciate ligaments as moderate, which if applied to Diagnostic Code 5257 provides for a 20 percent evaluation, and which has already been assigned.  An April 2010 VA treatment record noted mild lateral subluxation, which would provide for a lesser evaluation.  Additionally, although the December 2008 examination report and May 2010 VA treatment record indicated positive aspects of the McMurray test, neither characterized such findings in the context of the rating criteria.  In the May 2014 VA examination report, the Veteran stated that he felt his knee give out on him while walking in his house.  The Veteran is competent to report his knee giving out as such comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not been shown to possess the medical knowledge or expertise to determine his knee disability warrants a rating for recurrent subluxation or lateral instability in excess of a designation of moderate, and thus, a rating in excess of 20 percent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, Diagnostic Code 5257 is not for application in this case.

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  In regard to limitation of motion, the Board finds that, even when taking into account the Veteran's complaints of pain, flexion was limited to at worst 95 degrees, which does not provide for a compensable rating under Diagnostic Code 5260.  Extension was limited to 5 degrees, which does not provide a compensable rating under Diagnostic Code 5261.  Thus, at no point did the aforementioned range of motion findings show limitation of flexion or extension to the extent necessary to warrant even a compensable evaluation under Diagnostic Code 5260 or 5261.  Therefore, separate ratings are not warranted pursuant to VAOPGCPREC 9-2004.

VA's Office of General Counsel also held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  With respect to Diagnostic Code 5003, although the record reflects x-ray evidence of arthritis, separate compensable limitation of extension or compensable limitation of flexion has not been demonstrated.  Therefore, a rating under 5003 is not for application and separate ratings are not warranted pursuant to VAOPGCPRECs 23-97 and 9-98.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the manifestations of the Veteran's left knee disability are contemplated, both in kind and severity, by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported less movement than normal, shooting pain, weakened movement, excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the rating category.  Additionally, higher ratings are available for more severe manifestations of the knee disability.  Thus, greater disability than that suffered by the Veteran is addressed by the schedular criteria.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

A claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record in this case.  The evidence of record shows, specifically the May 2014 VA examination report, the Veteran stated he retired in 1997; however, he had been working part-time on the base for the last 12 years but had to quit last year due to sciatica.  Thus, such was not related to his left knee disability.  Moreover, the Veteran has not asserted that he was unemployed due to his left knee disability.  Therefore, further consideration of a TDIU is not warranted.

For the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for osteoarthritis of the left knee must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the left knee, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


